Donohue, J.
In this case the matter in dispute is small, but as the same principle applies to a number of cases, the corporation desires a formal decision. The item appealed from is the allowance of $1.25 for witness fees on a subpcena duces tecum.
Prior to the act of 1840, chapter 386, there were two classes of witness fees recognized and paid, the one 25 cents per day for attendance, and the other, under a duces tecum, $1.25. The act of 1840 provided for but one class, including all witnesses, and raised the allowance to 50 cents. That act prohibited any other fees.
It necessarily follows, that that is the only fee to be allowed by the act of 1840, that the clerk erred in allowing the $1.25, and that the taxation must be corrected.